                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

 MARKELVIN LOREZN MCHENRY                                                           PLAINTIFF


 v.                                 Civil No. 4:19-cv-4060


 CAPTAIN ADAMS, et al.                                                          DEFENDANTS

                                            ORDER

       Before the Court is the Report and Recommendation filed November 4, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 14). Judge Bryant recommends that the Court dismiss this case without prejudice

pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2) because Plaintiff has

failed to obey two court orders.

       Plaintiff has not filed objections to the Report and Recommendation, and the time to object

has passed.    See 28 U.S.C. § 636(b)(1).       Therefore, the Court adopts the Report and

Recommendation (ECF No. 14) in toto. Accordingly, Plaintiff’s complaint is hereby DISMISSED

WITHOUT PREJUDICE pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule

5.5(c)(2).

       IT IS SO ORDERED, this 26th day of November, 2019.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
